Title: To Benjamin Franklin from the Marquis de Saint-Auban, 8 December 1782
From: Saint-Auban, Jacques-Antoine Baratier de
To: Franklin, Benjamin


paris le 8 xbre. 1782
Si la communiquation Monsieur relativement a la saison etoit plus comode jaurais deja eu lhoneur de vous aler voir, ce nets que depuis quatre jours que nous somes arivés de la campagne, mde de st. auban et moy nous flattons, que vous voudres bien nous demender a diner avec monsieur votre fils, en voulant bien aussi par la petite [poste] nous faire informer du jours afin que nous ayons peu de monde, et seulement les gens que nous scavons vous convenir, il ny auroit mesme persone ce jours, mde de st. auban etant incomodée dun rhumatisme qui luy fait garder sa chambre, come nous vivons un peu a lanciene mode, vous voudrés bien venir a deux heures.
Lors de mon depart au mois de 7bre vous eties incomodé faites moy donc [savoir] je vous suplie si vous etes parfaitement retabli, je me flatte que vous ne douteres jamais de la verite, et de la sincerite de tous les sentiments que vous nous inspirés et avec les quels jauray toujours lhonur detre Monsieur votre très humble et tres obeissant serviteur
ST. AUBAN
 
Addressed: A Monsieur / Monsieur de frankclin ministre / plenipotentiaire des provinces / unies de lamérique, a passy / pres de paris / a passy
Notation: St Auban 8 Decembre 1782 A Paris
